              Case 17-70046-SCS                       Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                              Desc Main
                                                                     Document      Page 1 of 40
 Fill in this information to identify your case:

 Debtor 1                   Tramaine D. Campbell
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Denae S. Campbell
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number            17-70046
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

                                                                                                              any and all
 4.1          Account Resolustion Services                            Last 4 digits of account number         accounts                                                       $101.00
              Nonpriority Creditor's Name
              P.O. Box 189018                                         When was the debt incurred?             any and all dates
              Plantation, FL 33318
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent

                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Collection on Past Due Account




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              43842                                                Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 2 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

                                                                                                           any and all
 4.2      Account Resolustion Services                               Last 4 digits of account number       accounts                                                 $25.00
          Nonpriority Creditor's Name
          P.O. Box 189018                                            When was the debt incurred?           any and all dates
          Plantation, FL 33318
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account


 4.3      Army & Air Force Exchange Svc                              Last 4 digits of account number       7799                                                 $1,640.07
          Nonpriority Creditor's Name
          ATTN: FA-T/R-CA                                            When was the debt incurred?
          P.O. Box 660056
          Dallas, TX 75266-0056
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.4      Bayport Credit Union                                       Last 4 digits of account number       7447                                                   $648.00
          Nonpriority Creditor's Name
          3711 Huntington Avenue                                     When was the debt incurred?
          Newport News, VA 23607
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 3 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.5      Bayport Credit Union                                       Last 4 digits of account number       9140                                                   $242.72
          Nonpriority Creditor's Name
          c/o C.U. Recovery, Inc.                                    When was the debt incurred?
          26263 Forest Blvd
          Wyoming, MN 55092-8033
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collections on past due debt


                                                                                                           any and all
 4.6      Bayport Credit Union                                       Last 4 digits of account number       accounts                                               $210.00
          Nonpriority Creditor's Name
          3711 Huntington Avenue                                     When was the debt incurred?           any and all dates
          Newport News, VA 23607
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Account


 4.7      Bon Secours Maryview Med CTR                               Last 4 digits of account number       0242                                                     $40.00
          Nonpriority Creditor's Name
          3636 High Street                                           When was the debt incurred?           06/09/2018
          Portsmouth, VA 23707
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 3 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 4 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

                                                                                                           any and all
 4.8      Caine & Weiner                                             Last 4 digits of account number       accounts                                               $204.00
          Nonpriority Creditor's Name
          P.O. Box 5010                                              When was the debt incurred?           any and all dates
          Woodland Hills, CA 91365
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collections


 4.9      Center for Vain Restoration                                Last 4 digits of account number       2268                                                     $15.33
          Nonpriority Creditor's Name
          7474 Greenway Center Dr                                    When was the debt incurred?           05/22/2017
          Suite 1000
          Greenbelt, MD 20770
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1                                                                                                       any and all
 0        Children's Hospital of the                                 Last 4 digits of account number       accounts                                             $3,328.16
          Nonpriority Creditor's Name
          King's Daughters                                           When was the debt incurred?           any and all dates
          601 Children's Lane
          Norfolk, VA 23507
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 5 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.1
 1        Children's Specialty Group                                 Last 4 digits of account number       3891                                                   $107.80
          Nonpriority Creditor's Name
          P.O. box 11049                                             When was the debt incurred?
          Norfolk, VA 23517-0049
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.1
 2        Children's Specialty Group                                 Last 4 digits of account number       7052                                                     $62.00
          Nonpriority Creditor's Name
          601 Children's Lane, 6th Floor                             When was the debt incurred?           10/08/2018
          P.O. Box 11049
          Norfolk, VA 23517-0049
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1                                                                                                       any and all
 3        Credit Control Corp                                        Last 4 digits of account number       accounts                                               $181.00
          Nonpriority Creditor's Name
          11821 Rock Landing Drive                                   When was the debt incurred?           any and all dates
          Newport News, VA 23606-4207
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 6 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.1                                                                                                       any and all
 4        Credit Control Corp                                        Last 4 digits of account number       accts                                                    $64.00
          Nonpriority Creditor's Name
          11821 Rock Landing Drive                                   When was the debt incurred?           any and all dates
          Newport News, VA 23606-4207
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account


 4.1                                                                                                       any and all
 5        Credit Control Corp                                        Last 4 digits of account number       accounts                                               $368.00
          Nonpriority Creditor's Name
          11821 Rock Landing Drive                                   When was the debt incurred?           any and all dates
          Newport News, VA 23606-4207
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account


 4.1                                                                                                       any and all
 6        Credit One Bank                                            Last 4 digits of account number       accounts                                                   $1.00
          Nonpriority Creditor's Name
          P.O. Box 98873                                             When was the debt incurred?           2014
          Las Vegas, NV 89193-8873
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notification Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 7 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.1
 7        CSG Anesthesia                                             Last 4 digits of account number       3359                                                   $107.80
          Nonpriority Creditor's Name
          c/o Credit Control Corporation                             When was the debt incurred?
          11821 Rock Landing Drive
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical bill-in collections


 4.1
 8        Directv quad                                               Last 4 digits of account number       1607                                                   $633.00
          Nonpriority Creditor's Name
          c/o The CBE Group                                          When was the debt incurred?
          P.O. Box 126
          Waterloo, IA 50704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cable


 4.1
 9        Elizabeth River Tunnels                                    Last 4 digits of account number       5058                                                 $4,634.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 8 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.2
 0        Elizabeth River Tunnels                                    Last 4 digits of account number       6971                                                 $2,149.00
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 1        Elizabeth River Tunnels                                    Last 4 digits of account number       8297                                                   $112.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 2        Elizabeth River Tunnels                                    Last 4 digits of account number       9678                                                     $38.00
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document      Page 9 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.2
 3        Elizabeth River Tunnels                                    Last 4 digits of account number       8353                                                     $56.25
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 4        Elizabeth River Tunnels                                    Last 4 digits of account number       6638                                                 $3,946.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 5        Elizabeth River Tunnels                                    Last 4 digits of account number       0903                                                 $3,259.75
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 10 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.2
 6        Elizabeth River Tunnels                                    Last 4 digits of account number       6431                                                   $240.25
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 7        Elizabeth River Tunnels                                    Last 4 digits of account number       7979                                                   $132.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 8        Elizabeth River Tunnels                                    Last 4 digits of account number       4167                                                     $30.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 11 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.2
 9        Elizabeth River Tunnels                                    Last 4 digits of account number       2816                                                     $54.50
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.3
 0        Elizabeth River Tunnels                                    Last 4 digits of account number       4385                                                     $87.75
          Nonpriority Creditor's Name
          P.O. Box 730                                               When was the debt incurred?
          Portsmouth, VA 23705
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.3
 1        Emergency Coverage Corp                                    Last 4 digits of account number       8064                                                     $44.55
          Nonpriority Creditor's Name
          P.O. Box 636019                                            When was the debt incurred?
          Cincinnati, OH 45263-6019
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 12 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.3
 2        Emergency Physicians of Tidewa                             Last 4 digits of account number       6162                                                     $29.67
          Nonpriority Creditor's Name
          P.O. Box 603325                                            When was the debt incurred?           10/29/2018
          Charlotte, NC 28260-3325
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3                                                                                                       any and all
 3        Equidata                                                   Last 4 digits of account number       accounts                                                 $30.00
          Nonpriority Creditor's Name
          724 Thimble Shoals Boulevard                               When was the debt incurred?           and all dates
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account


 4.3                                                                                                       any and all
 4        Equidata                                                   Last 4 digits of account number       accounts                                                 $25.00
          Nonpriority Creditor's Name
          724 Thimble Shoals Boulevard                               When was the debt incurred?           any and all dates
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection on Past Due Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 13 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.3                                                                                                       any and all
 5        Federal Loan Servicing                                     Last 4 digits of account number       accounts                                           $16,009.00
          Nonpriority Creditor's Name
          P.O. Box 2461                                              When was the debt incurred?           any and all dates
          Harrisburg, PA 17105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan

 4.3                                                                                                       any and all
 6        Federal Loan Servicing                                     Last 4 digits of account number       accounts                                             $1,125.00
          Nonpriority Creditor's Name
          P.O. Box 2461                                              When was the debt incurred?           any and all dates
          Harrisburg, PA 17105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan

 4.3                                                                                                       any and all
 7        Federal Loan Servicing                                     Last 4 digits of account number       accounts                                             $1,500.00
          Nonpriority Creditor's Name
          P.O. Box 2461                                              When was the debt incurred?           any and all dates
          Harrisburg, PA 17105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 14 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.3                                                                                                       any and all
 8        First Virginia                                             Last 4 digits of account number       accounts                                             $1,037.00
          Nonpriority Creditor's Name
          c/o Plaza Services                                         When was the debt incurred?           any and all dates
          110 Hammond Dr
          Atlanta, GA 30328
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collections on a past due debt


 4.3
 9        Gastrointestinal & Liver Speci                             Last 4 digits of account number       3755                                                   $179.00
          Nonpriority Creditor's Name
          T. Braxton McKee, Reg. Agent                               When was the debt incurred?           10/16/2018
          150 W. Main St, Suite 2100
          Norfolk, VA 23510-1609
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.4
 0        Grand Furniture                                            Last 4 digits of account number       7803                                                   $567.73
          Nonpriority Creditor's Name
          1305 Baker Road                                            When was the debt incurred?
          Virginia Beach, VA 23455
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   furniture




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 15 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.4
 1        Hampton Roads Radiology                                    Last 4 digits of account number       0133                                                   $127.00
          Nonpriority Creditor's Name
          P.O. Box 6610                                              When was the debt incurred?
          Newport News, VA 23606-0610
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.4                                                                                                       any and all
 2        HRSD                                                       Last 4 digits of account number       accounts                                               $148.00
          Nonpriority Creditor's Name
          c/o Transworld Systems                                     When was the debt incurred?           any and all dates
          5626 Frantz Road
          Dublin, OH 43017
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utilities in collections


 4.4
 3        Kingsley Lane Clinical Lab Ass                             Last 4 digits of account number       5918                                                   $125.66
          Nonpriority Creditor's Name
          P.O. Box 75662                                             When was the debt incurred?           7/16/2018
          Baltimore, MD 21275-5662
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 16 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.4                                                                                                       any and all
 4        Kline Realty                                               Last 4 digits of account number       accounts                                             $1,976.00
          Nonpriority Creditor's Name
          5680 Churchland Blvd                                       When was the debt incurred?           any and all dates
          Portsmouth, VA 23703
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   rent owed


 4.4
 5        LCA Collections                                            Last 4 digits of account number       8557                                                   $187.42
          Nonpriority Creditor's Name
          P.O. Box 2240                                              When was the debt incurred?           2/23/2018
          Burlington, NC 27216-2240
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.4
 6        Lendmark Financial                                         Last 4 digits of account number       9789                                                 $5,785.01
          Nonpriority Creditor's Name
          2118 Usher St NW                                           When was the debt incurred?           2013
          Covington, GA 30014-2434
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 17 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.4                                                                                                       any and all
 7        Lendmark Financial                                         Last 4 digits of account number       accts                                                $4,719.00
          Nonpriority Creditor's Name
          4645 Villliage Square Rd                                   When was the debt incurred?           any and all dates
          Paducah, KY 42001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.4
 8        Lifetime Womens Health Well                                Last 4 digits of account number       2517                                                   $248.00
          Nonpriority Creditor's Name
          c/o Credit Control Corp                                    When was the debt incurred?
          11821 Rock Landing Drive
          Newport News, VA 23606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical collections


 4.4
 9        Linebarger Goggan Blair & Samp                             Last 4 digits of account number       3929                                                 $2,193.57
          Nonpriority Creditor's Name
          4828 Loop Central Dr, Ste 600                              When was the debt incurred?           10/2018
          Houston, TX 77081
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 18 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.5
 0        Maryview Medical Center                                    Last 4 digits of account number       0062                                                   $336.11
          Nonpriority Creditor's Name
          P.O. Box 277199                                            When was the debt incurred?
          Atlanta, GA 30384-7199
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical bill


 4.5                                                                                                       any and all
 1        Midland Funding                                            Last 4 digits of account number       accts                                                      $1.00
          Nonpriority Creditor's Name
          P.O. Box 2121                                              When was the debt incurred?           any and all dates
          Warren, MI 48090
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notification Only


 4.5                                                                                                       any and all
 2        Military Star                                              Last 4 digits of account number       accounts                                             $1,492.00
          Nonpriority Creditor's Name
          P.O. Box 650410                                            When was the debt incurred?           2014
          Dallas, TX 75265-0410
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 19 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.5
 3        Navy Federal Credit Union                                  Last 4 digits of account number       0302                                                 $1,101.94
          Nonpriority Creditor's Name
          1 Security Place                                           When was the debt incurred?
          Merrifield, VA 22119-0001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.5                                                                                                       any and all
 4        Navy Federal Credit Union                                  Last 4 digits of account number       accounts                                               $986.00
          Nonpriority Creditor's Name
          1 Security Place                                           When was the debt incurred?           any and all dates
          Merrifield, VA 22119-0001
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charged-Off Account


 4.5
 5        Neurology Associates of Suffol                             Last 4 digits of account number       7248                                                   $121.23
          Nonpriority Creditor's Name
          150 Burnetts Way Ste 320                                   When was the debt incurred?
          Suffolk, VA 23434-8168
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 20 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.5
 6        Progressive Advanced Insurance                             Last 4 digits of account number       8486                                                   $203.92
          Nonpriority Creditor's Name
          c/o Caine & Weiner                                         When was the debt incurred?
          4101 McEwen Road
          Dallas, TX 75244
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   auto insurance-2012 nissan


 4.5                                                                                                       any and all
 7        Receivable Management                                      Last 4 digits of account number       accounts                                                 $88.00
          Nonpriority Creditor's Name
          107 West Randol Mill Road                                  When was the debt incurred?           any and all dates
          Suite 100
          Arlington, TX 76011
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collections


 4.5                                                                                                       any and all
 8        Receivable Management                                      Last 4 digits of account number       accounts                                                 $28.00
          Nonpriority Creditor's Name
          107 West Randol Mill Road                                  When was the debt incurred?           any and all dates
          Suite 100
          Arlington, TX 76011
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collections on a past due debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 21 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.5                                                                                                       any and all
 9        Redial                                                     Last 4 digits of account number       accounts                                             $1,450.00
          Nonpriority Creditor's Name
          322 Lynn Shore Drive                                       When was the debt incurred?           any and all dates
          Virginia Beach, VA 23452
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   phone company


 4.6
 0        Sentara                                                    Last 4 digits of account number       8158                                                     $40.00
          Nonpriority Creditor's Name
          PO BOX 2156                                                When was the debt incurred?           06/07/2018
          Morrisville, NC 27560
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.6
 1        St Lukes Emergency Care                                    Last 4 digits of account number       0082                                                   $374.00
          Nonpriority Creditor's Name
          P.O. Box 864366                                            When was the debt incurred?
          Orlando, FL 32886-4366
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 22 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.6
 2        St. Vincent's Medical Center-S                             Last 4 digits of account number       6731                                                   $826.65
          Nonpriority Creditor's Name
          P.O. Box 864920                                            When was the debt incurred?
          Orlando, FL 32886-4920
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.6
 3        Suffolk Complete Dental Care                               Last 4 digits of account number       4128                                                   $163.72
          Nonpriority Creditor's Name
          6255 College Drive Ste. E                                  When was the debt incurred?           06/16/2018
          Suffolk, VA 23435
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.6
 4        Tidewater Eye Centers PC                                   Last 4 digits of account number       7115                                                     $51.00
          Nonpriority Creditor's Name
          c/o Credit Control Corp                                    When was the debt incurred?
          P.O. Box 120570
          Newport News, VA 23612
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 22 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 23 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.6
 5        Transworld Systems Inc.                                    Last 4 digits of account number       2949                                                     $69.97
          Nonpriority Creditor's Name
          5626 Frantz Road                                           When was the debt incurred?           09/18/2018
          Dublin, OH 43017
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utility Bill


 4.6
 6        United Consumers, Inc.                                     Last 4 digits of account number       6748                                                   $300.91
          Nonpriority Creditor's Name
          P.O. Box 4466                                              When was the debt incurred?
          Woodbridge, VA 22194-4466
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections


 4.6
 7        United Consumers, Inc.                                     Last 4 digits of account number       1001                                                     $48.66
          Nonpriority Creditor's Name
          P.O. Box 4466                                              When was the debt incurred?           06/09/2018
          Woodbridge, VA 22194-4466
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 23 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 24 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.6                                                                                                       any and all
 8        US Debt of Education                                       Last 4 digits of account number       accounts                                             $1,974.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans

 4.6                                                                                                       any and all
 9        US Debt of Education                                       Last 4 digits of account number       accounts                                             $3,433.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans

 4.7                                                                                                       any and all
 0        US Debt of Education                                       Last 4 digits of account number       accounts                                             $2,531.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 24 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 25 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.7                                                                                                       any and all
 1        US Debt of Education                                       Last 4 digits of account number       accounts                                             $4,861.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   student loans


 4.7                                                                                                       any and all
 2        US Debt of Education                                       Last 4 digits of account number       accounts                                               $414.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans

 4.7                                                                                                       any and all
 3        US Debt of Education                                       Last 4 digits of account number       accounts                                             $6,284.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 25 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 26 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.7                                                                                                       any and all
 4        US Debt of Education                                       Last 4 digits of account number       accounts                                             $2,581.00
          Nonpriority Creditor's Name
          2401 International                                         When was the debt incurred?           any and all dates
          POB 7859
          Madison, WI 53704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         student loans
 4.7
 5        VA Dermatology & Skin Cancer                               Last 4 digits of account number       7060                                                     $30.96
          Nonpriority Creditor's Name
          5630 Lowery Road                                           When was the debt incurred?           8/22/2018
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.7
 6        Verizon                                                    Last 4 digits of account number       0000                                                     $17.72
          Nonpriority Creditor's Name
          P.O. Box 4003                                              When was the debt incurred?
          Acworth, GA 30101
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   phone/cable bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 26 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 27 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)         17-70046

 4.7                                                                                                       any and all
 7        Verizon Wireless                                           Last 4 digits of account number       accts                                                $1,609.00
          Nonpriority Creditor's Name
          P.O. Box 26055                                             When was the debt incurred?           any and all dates
          Minneapolis, MN 55426
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cell phone bill


 4.7
 8        Virginia Pediatric Eye Center                              Last 4 digits of account number       6010                                                     $66.40
          Nonpriority Creditor's Name
          880 Kempsville Road Ste 2500                               When was the debt incurred?
          Norfolk, VA 23502-3990
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical bill


 4.7
 9        VOA                                                        Last 4 digits of account number       4004                                                     $77.60
          Nonpriority Creditor's Name
          6350 Center Drive                                          When was the debt incurred?           06/04/2018
          Ste 200
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 27 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 28 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                               Case number (if known)         17-70046

 4.8                                                                                                         any and all
 0         Wells Fargo                                               Last 4 digits of account number         accounts                                                   $360.00
           Nonpriority Creditor's Name
           P.O. Box 14517                                            When was the debt incurred?             any and all dates
           Des Moines, IA 50306
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Overdrawn Bank Account


 4.8                                                                                                         any and all
 1         Westview Financial Services                               Last 4 digits of account number         accounts                                                 $1,425.00
           Nonpriority Creditor's Name
           6526 Indian River Road                                    When was the debt incurred?             any and all dates
           Virginia Beach, VA 23464
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Personal Loan-Notice Only

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Profit Recovery                                      Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 34505 W 12 mile Rd Ste 333                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Farmington, MI 48331
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Services                                   Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 726 Exchange Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 700
 Buffalo, NY 14210
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control Corp                                           Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 11821 Rock Landing Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Newport News, VA 23606-4207
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control, LLC                                           Line 4.76 of (Check one):

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 28 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                          Desc Main
                                                                     Document     Page 29 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                              Case number (if known)          17-70046

 5757 Phantom Dr Ste 330                                                                                  Part 1: Creditors with Priority Unsecured Claims
 Hazelwood, MO 63042                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DriveERT                                                      Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 700 Port Centre Parkway                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 2B
 Portsmouth, VA 23704
                                                               Last 4 digits of account number                  3929

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eastern Account System I                                      Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 75 Glen Rd Ste 110                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Sandy Hook, CT 06482
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Point Collection Resourc                                Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P O Boz 26140                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greensboro, NC 27402
                                                               Last 4 digits of account number                  3755

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jefferson Capital Systems                                     Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 16 Mcleland Rd                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56303-2198
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Linebarger Goggan Blair & Samp                                Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4828 Loop Central Dr, Ste 600                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77081
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Linebarger Goggan Blair & Samp                                Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4828 Loop Central Dr, Ste 600                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77081
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Linebarger Goggan Blair & Samp                                Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4828 Loop Central Dr, Ste 600                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77081
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portsmouth District Court                                     Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 129                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Portsmouth, VA 23705
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The CBE Group Inc. Former                                     Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 131 Tower Park Dripo Box 900                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50704
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems                                            Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 500 Virginia Dr Ste 514                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Washington, PA 19034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Virginia Beach General Distric                                Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2425 Nimmo Pkwy                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 29 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                               Desc Main
                                                                     Document     Page 30 of 40
 Debtor 1 Tramaine D. Campbell
 Debtor 2 Denae S. Campbell                                                                             Case number (if known)    17-70046

 Virginia Beach, VA 23456
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                35,851.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                56,274.28

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                92,125.28




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 30 of 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 17-70046-SCS                       Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                         Desc Main
                                                                     Document     Page 31 of 40




 Fill in this information to identify your case:

 Debtor 1                    Tramaine D. Campbell
                             First Name                     Middle Name             Last Name

 Debtor 2                    Denae S. Campbell
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              17-70046
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Tramaine D. Campbell                                                  X   /s/ Denae S. Campbell
              Tramaine D. Campbell                                                      Denae S. Campbell
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 29, 2018                                              Date    November 29, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 17-70046-SCS                       Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49            Desc Main
                                                                     Document     Page 32 of 40

 Fill in this information to identify your case:

 Debtor 1                  Tramaine D. Campbell
                           First Name                       Middle Name              Last Name

 Debtor 2                  Denae S. Campbell
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number            17-70046
 (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Anderson Financial Services                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2005 Dodge Durango 168000                         Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:



    Creditor's         Langley Federal Credit Union                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2012 Nissan Altima 80,000 miles                   Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Little Joe's Autos                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2006 GMC Yukon Denali 147,000                     Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                            Desc Main
                                                                     Document     Page 33 of 40

 Debtor 1      Tramaine D. Campbell
 Debtor 2      Denae S. Campbell                                                                      Case number (if known)    17-70046

     securing debt:



     Creditor's    R & R Custom Wheels                                      Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     4 tires                                             Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Tramaine D. Campbell                                                     X /s/ Denae S. Campbell
       Tramaine D. Campbell                                                             Denae S. Campbell
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        November 29, 2018                                                Date     November 29, 2018



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                   Desc Main
                                                                     Document     Page 34 of 40
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
            Tramaine D. Campbell
 In re      Denae S. Campbell                                                                               Case No.     17-70046
                                                                                  Debtor(s)                 Chapter      7


                DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                    $                    850.00
         Prior to the filing of this statement I have received                                          $                    300.00
         Balance Due                                                                                    $                    550.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify)

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.


5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:



6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                Desc Main
                                                                     Document     Page 35 of 40
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 29, 2018                                                          /s/ Neil K. Winchester, Esquire
     Date                                                                       Neil K. Winchester, Esquire 26364
                                                                                Signature of Attorney

                                                                                Harbour Law, P.L.C.
                                                                                Name of Law Firm
                                                                                500 East Main Street
                                                                                Suite 1230
                                                                                Norfolk, VA 23510
                                                                                757.622.1621 Fax: 757.623.3250



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,223
                                                     (For all Cases Filed on or after 01/01/2018)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                      Signature of Attorney




[2030edva ver. 01/18]
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 17-70046-SCS                       Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                 Desc Main
                                                                     Document     Page 36 of 40

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Tramaine D. Campbell
 Debtor 2              Denae S. Campbell                                                                   1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Virginia
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           17-70046
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.

                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         5,576.72        $           396.74
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                  0.00      $              0.00
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from rental or other real property             $        0.00 Copy here -> $                  0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 17-70046-SCS                         Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                                 Desc Main
                                                                     Document     Page 37 of 40
 Debtor 1     Tramaine D. Campbell
 Debtor 2     Denae S. Campbell                                                                           Case number (if known)   17-70046


                                                                                                      Column A                     Column B
                                                                                                      Debtor 1                     Debtor 2 or
                                                                                                                                   non-filing spouse
  8. Unemployment compensation                                                                        $                  0.00      $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $                  0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                          $                  0.00      $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                        $                  0.00      $           0.00
                                                                                                      $                  0.00      $           0.00
                  Total amounts from separate pages, if any.                                     +    $                  0.00      $           0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       5,576.72          +   $       396.74      =   $      5,973.46

                                                                                                                                                   Total current monthly
                                                                                                                                                   income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                 Copy line 11 here=>            $          5,973.46

              Multiply by 12 (the number of months in a year)                                                                                          x 12
       12b. The result is your annual income for this part of the form                                                                   12b. $          71,681.52

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  VA

       Fill in the number of people in your household.                        5
       Fill in the median family income for your state and size of household.                                                            13.   $        104,913.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Tramaine D. Campbell                                               X /s/ Denae S. Campbell
                Tramaine D. Campbell                                                       Denae S. Campbell
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date November 29, 2018                                                     Date November 29, 2018
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 17-70046-SCS                         Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                        Desc Main
                                                                     Document     Page 38 of 40
 Debtor 1    Tramaine D. Campbell
 Debtor 2    Denae S. Campbell                                                                    Case number (if known)   17-70046


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 07/01/2016 to 12/31/2016.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Army National Gurad Pay
Income by Month:
 6 Months Ago:                                    07/2016                   $559.56
 5 Months Ago:                                    08/2016                   $373.04
 4 Months Ago:                                    09/2016                     $0.00
 3 Months Ago:                                    10/2016                   $265.91
 2 Months Ago:                                    11/2016                   $597.96
 Last Month:                                      12/2016                   $298.98
                                 Average per month:                         $349.24




Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Serco
Income by Month:
 6 Months Ago:                                    07/2016                  $2,696.05
 5 Months Ago:                                    08/2016                  $3,389.80
 4 Months Ago:                                    09/2016                  $7,368.70
 3 Months Ago:                                    10/2016                  $5,994.97
 2 Months Ago:                                    11/2016                  $6,837.09
 Last Month:                                      12/2016                  $5,078.28
                                 Average per month:                        $5,227.48




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 17-70046-SCS                         Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                        Desc Main
                                                                     Document     Page 39 of 40
 Debtor 1    Tramaine D. Campbell
 Debtor 2    Denae S. Campbell                                                                    Case number (if known)   17-70046

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 07/01/2016 to 12/31/2016.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: CHKD
Income by Month:
 6 Months Ago:                                    07/2016                      $0.00
 5 Months Ago:                                    08/2016                      $0.00
 4 Months Ago:                                    09/2016                      $0.00
 3 Months Ago:                                    10/2016                      $0.00
 2 Months Ago:                                    11/2016                    $453.69
 Last Month:                                      12/2016                  $1,926.74
                                 Average per month:                          $396.74




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 17-70046-SCS                          Doc 54          Filed 12/10/18 Entered 12/10/18 16:20:49                 Desc Main
                                                                     Document     Page 40 of 40

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
            Tramaine D. Campbell
 In re      Denae S. Campbell                                                                                  Case No.   17-70046
                                                                                    Debtor(s)                  Chapter    7



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable:     Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other: Means Test
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows:     .
 Date: December 10, 2018
                                                                        /s/ Neil K. Winchester, Esquire
                                                                        Neil K. Winchester, Esquire 26364
                                                                         Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                        State Bar No.:   26364 VA
                                                                        Mailing Address: Harbour Law, P.L.C.
                                                                                         500 East Main Street
                                                                                         Suite 1230
                                                                                         Norfolk, VA 23510
                                                                        Telephone No.:   757.622.1621

[amendcs ver. 12/16]

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
